DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43-45, 47-48, and 75-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. 5,025,736).
Regarding claim 43, Anderson discloses (Fig. 1-7) a soil apparatus comprising: a base portion (earth working tool 27) for engaging in soil of an agricultural field, and the base portion is adapted for connection to an agricultural implement (via body 37 and leg 41); wherein the base portion comprises: an upper base portion (side braces 44, 46); a lower internal portion (cross plate 47 and side bars 48, 49) disposed below the upper base portion; and an outer lower portion (press plate 36 and side plates 33, 34) that is a component to partially enclose the lower internal portion; and wherein the outer lower portion is made from a material such that a coefficient of static friction between the material and the soil is less than or equal to 0.3 (Col. 3, lines 45-60; while not explicitly disclosing a coefficient of friction of 0.3, Anderson discloses forming the outer lower portion from ultra-high molecular weight polyethylene for its low-friction properties, which is described on page 43, lines 22-23, of Applicant’s disclosure as one possible material for use in the invention).
Regarding claim 44, Anderson further discloses (Fig. 1-7) a neck portion (body 37 and downwardly projecting leg 41) connected to an end of the lower internal portion, the neck portion configured to attach to the agricultural implement (via hole 38 and slot 39).
Regarding claim 45, Anderson further discloses that the outer lower portion comprises an ultra-high molecular weight polyethylene (Col. 3, lines 45-60).
Regarding claim 47, Anderson further discloses (Fig. 1-7) that the outer lower portion is at least 50% of a height of the base portion.
Regarding claim 48, Anderson further discloses that the outer lower portion is at least approximately 90% of a height of the base portion (as best seen in Fig. 2, plates 33, 34, 36 extend from the bottom of the apparatus to nearly the top).
Regarding claim 75, Anderson further discloses (Fig. 3-5) that the outer lower portion contacts the upper base portion at a common seam (side braces 44, 46 at their lower ends are shown to contact side plates 33, 34 at least in the region of extensions 93, 94).
Regarding claim 76, Anderson further discloses (Fig. 1-7) that the outer lower portion has multiple sides (at the bottom, front, and sides of the base) and an opening (at the top and rear) to partially enclose the lower internal portion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson.

As described above with regard to claim 43, Anderson discloses that the outer lower portion is made from UHMW, which is described by Applicant on page 43, lines 22-23, of the disclosure as a possible material for the outer lower portion.  It is thus submitted that the outer lower portion of Anderson at least satisfies the upper limit of coefficients of static friction disclosed by Applicant of 0.3.  However, examiner cannot determine whether the outer lower portion of Anderson inherently possesses a coefficient of static friction with the soil of less than or equal to 0.2.
However, Anderson discloses the use of UHMW specifically for its low-friction properties (Col. 3, lines 45-60).  Thus, even if the UHMW of Anderson does not inherently possess the claimed friction properties, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the outer lower portion from materials having as low of friction with the soil as possible in order to gain the advantage of low friction as taught by Anderson.

Claims 43-44, 47-49, and 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller (U.S. 2017/0049044), as evidenced by Advanced EMC Technologies (attached).
Regarding claim 43, Stoller discloses (Fig. 25-26) a soil apparatus comprising: a base portion (ground engaging portion 2530 and the section of upper portion 2510 distinguished from mounting portion 2520) for engaging in soil of an agricultural field, and the base portion is adapted for connection to an agricultural implement (via mounting portion 2520); wherein the base portion comprises: an upper base portion (2510); a lower internal portion (2530) disposed below the upper base portion; and an outer lower portion (non-stick coating; [0082]) that is a component to partially enclose the lower internal portion.
Stoller does not explicitly disclose that the outer lower portion is made from a material such that a coefficient of static friction between the material and the soil is less than or equal to 0.3.  However, in a similar embodiment (Fig. 4A-4C; [0069]), Stoller discloses that an outer coating for a seed firmer may be Teflon graphite
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use Teflon graphite as a coating material for the base portion of Fig. 25-26 of Stoller, since Stoller discloses that this is a suitable material for coating seed firmers due to its hydrophobic and anti-stick properties.
Advanced EMC Technologies discloses that PTFE, or Teflon, is well known among engineers for having the lowest coefficient of friction of any polymer or metal inexistence.  It is thus submitted that the coating disclosed by Stoller would have a coefficient of friction with the soil of less than 0.3.
Regarding claim 44, Stoller further discloses (Fig. 25-26) a neck portion (mounting portion 2520) connected to an end of the lower internal portion (not directly, but via upper portion 2510), the neck portion configured to attach to the agricultural implement.
Regarding claim 47, Stoller further discloses (Fig. 225-26) that the outer lower portion is at least 50% of a height of the base portion (the ground-engaging surface of portion 2530 being greater than 50% of the height of the base).
Regarding claim 48, Stoller does not explicitly disclose that the outer portion is at least 90% of a height of the base portion.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the outer portion at least 90% of a height of the base portion, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to provide a larger ground-engaging portion and non-stick surface, for example to work in deeper tranches.
Regarding claim 49, as described above with regard to claim 43, it would have been obvious to use Teflon graphite as a coating material for the base portion of Stoller, and Teflon is well known among engineers for having the lowest coefficient of friction of any polymer or metal inexistence, as evidenced by Advanced EMC Technologies.  It is thus submitted that the coating disclosed by Stoller would have a coefficient of friction with the soil of less than 0.2.
Regarding claim 75, Stoller does not explicitly disclose that the outer lower portion contacts the upper base portion at a common seam.  However, given that Stoller discloses the outer lower portion (non-stick coating) for providing qualities to the ground-engaging surface of the inner lower portion 2530, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to coat at least the entire outer surface of the ground engaging portion 2530, since it can be expected that the entire outer surface would come into contact with soil during use.
Thus, given that the surface of the inner lower portion contacts the upper portion at a common seam, it would be obvious for the coating to also contact the upper base portion at a common seam.
Regarding claim 76, Stoller further discloses that the outer lower portion has multiple sides (implicit given that the inner lower portion has multiple sides and is coated by the outer lower portion).  But Stoller does not explicitly disclose that the outer lower portion has an opening to partially enclose the lower internal portion.
However, as described above with regard to claim 46, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an opening in the outer lower portion at least over the window (transparent window 2592) to partially enclose the lower internal portion in order to allow the window to function as intended as a transparent barrier for the light sensor.
Regarding claim 77, Stoller further discloses (Fig. 25-26) that the lower internal portion comprises a window (transparent window 2592), and that the outer lower portion is disposed over the ground engaging portion 2530.  But Stoller does not explicitly disclose that the outer lower portion does not enclose a window of the lower internal portion.
However, as described above with regard to claim 46, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention not to enclose the window with the outer lower portion.  Doing so would allow the window to function as intended as a transparent barrier for the light sensor.

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claim 43 above, and further in view of Johnson (WO 93/17545).
Regarding claim 45, Stoller does not disclose that the outer lower portion comprises an ultra-high molecular weight polyethylene.
However, Johnson discloses (Fig. 2) a seed firmer (118) made from ultra-high molecular weight polyethylene, and that such material is advantageous for reducing soil adherence (Abstract, lines 4-5).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the outer portion of Stoller out of UHMW, since this would reduce soil adherence to the soil apparatus as well as high wear resistance.
Regarding claim 46, Stoller further discloses (Fig. 25-26) that the lower internal portion comprises a window (transparent window 2592).  Stoller further discloses that the outer lower portion is disposed over the ground engaging portion 2530, but does not explicitly disclose that the outer lower portion is not disposed over the window.
However, Stoller discloses the window for use with a light sensor for sensing soil properties.  One having ordinary skill in the art would readily appreciate that disposing the outer lower portion over the window would destroy the window’s transparency and thus its function as a light sensor.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention not to dispose the outer lower portion over the window.  Doing so would allow the window to function as intended as a transparent barrier for the light sensor.

Claims 43, 46, and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Swales (U.S. 4,603,746).
Regarding claim 43, Swales discloses (Fig. 1-2) a soil apparatus comprising: a base portion (in exploded view in Fig. 2) for engaging in soil of an agricultural field (scraping the soil off disk blade 14), and the base portion is adapted for connection to an agricultural implement (via bolt 15); wherein the base portion comprises: an upper base portion (bracket arm 18); a lower internal portion (scraper 30) disposed below the upper base portion; and an outer lower portion (wear ring) that is a component to partially enclose the lower internal portion; and wherein the outer lower portion is made from a material having low friction properties (Abstract).
Swales does not explicitly disclose that a coefficient of static friction between the material and the soil is less than or equal to 0.3.  However, given that Swales discloses the material of the outer lower portions specifically for its low friction properties, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the outer lower portion from materials having as low of friction with the soil as possible in order to gain the advantage of low friction as taught by Swales.
Regarding claim 46, Swales further discloses (Fig. 1-2) that the lower internal portion comprises a window (openings defined between the hub, rim, and spokes of the inner lower portion constitute the essential elements of a window), and the outer lower portion is not disposed over the window.
Regarding claim 76, Swales further discloses (Fig. 1-2) that the outer lower portion has multiple sides (at least the disk-contacting side and the sides laterally disposed over the sides of the inner lower portion) and an opening to partially enclose the lower internal portion.
Regarding claim 77, Swales further discloses (Fig. 1-2) that the outer lower portion does not enclose a window (openings defined between the hub, rim, and spokes of the inner lower portion constitute the essential elements of a window) of the lower internal portion.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Regarding Stoller, Applicant submits that the wear-resistant coating is not a component or a part, but does not provide any evidence to support this assertion.
However, the coating of Stoller is considered a component because it is physically composed of matter and is distinct from the inner lower portion in that it is made of a different material, occupies a different space than the inner lower portion, and requires a separate process to join the coating to the inner lower portion.
Applicant further submits that the mounting portion 2520 of Stoller is not connected to an end of ground engaging portion 2530.
However, the mounting portion 2520 is connected, while not directly, to the ground engaging portion 2530 at its front end via the upper portion 2510.
It is further submitted for the sake of compact prosecution that connecting the mounting portion directly to the ground engaging portion is an obvious rearrangement of parts in light of Fig. 4 of Hodel (U.S. 2015/0250094), which depicts a mounting neck connected directly to a lower ground-engaging portion of a seed firmer having an upper portion for housing a liquid conduit above the lower portion.
Applicant further submits that the wear-resistant coating of Stoller does not have multiple sides and an opening to partially enclose the ground engaging portion 2530, but does not provide any further explanation.
However, as described above, the coating having multiple sides is clearly implied given that the ground-engaging component has multiple sides, and it is obvious to provide an opening to the coating at least for the light sensor window of the ground engaging portion 2530.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671